


Exhibit 10.72

 

FIFTH AMENDED AND RESTATED ASSIGNABLE OPTION AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED ASSIGNABLE OPTION AGREEMENT (this “Agreement”)
is effective as of the 26th day of November, 2008, by and among Prospect Medical
Systems, Inc., a Delaware corporation (“PMS”), Prospect Medical Group, Inc., a
California professional corporation (“PMG”), and Arthur Lipper, M.D.
(“Shareholder”), with reference to the following facts:

 

RECITALS

 

A.                                   PMG owns and operates a professional
corporation that is organized and operated as a medical group and an independent
practice association (the “Practice”).

 

B.                                     Simultaneous with the execution of this
Agreement, Shareholder has acquired all of the issued and outstanding shares of
PMG from PMG’s previous shareholder, Osmundo R. Saguil, M.D. (“Prior
Shareholder”)

 

C.                                     Prior Shareholder was a party to that
Fourth Amended and Restated Assignable Option Agreement effective August 8, 2008
with PMS and PMG (the “Prior Assignable Option Agreement”);

 

D.                                    The Prior Assignable Option Agreement
granted to PMS and PMS acquired from PMG and Prior Shareholder an assignable
option to purchase all of the assets of PMG and the right to designate the
purchaser (“Successor Physician”) of all or part of the issued and outstanding
stock in PMG.

 

E.                                      A condition of the purchase of all the
issued and outstanding stock of PMG was Shareholder’s simultaneous execution of
this Agreement which amends and restates the Prior Assignable Option Agreement.

 

F.                                      When used in this Agreement, the term
“Assets” shall mean all of PMG’s and Shareholder’s right, title, interest and
estate in and to all the assets of every kind and description used in or
pertaining to the Practice, including but not limited to the assets set forth on
Exhibit A. When used in this Agreement, the term “Stock” shall mean all of
Shareholder’s right, title, interest and estate in and to all of the issued and
outstanding stock in PMG, including any rights to any additional stock,
preemptive rights, warrants, and the like, as set forth on Exhibit B.

 

G.                                     PMS, PMG and Shareholder desire to enter
into this Agreement to incorporate within the terms, conditions and provisions
of one agreement all of the terms, conditions and provisions governing
assignable options to purchase all of the Assets and the right to designate the
Successor Physician of all or part of the issued and outstanding Stock and to
amend and restate the terms, conditions and provisions set forth in the Prior
Assignable Option Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, PMS, PMG and Shareholder agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Grant of Option.

 

1.1                                 PMG hereby grants to PMS an assignable
option to purchase all or any part of the Assets (the “Assets Option”), on the
terms and subject to the conditions set forth in this Agreement.

 

1.2                                 PMG and Shareholder hereby grant to PMS, the
assignable right to designate a Successor Physician or Successor Physicians,
which person or persons must be duly licensed physicians in the State of
California or otherwise permitted by law to be a shareholder in a professional
corporation, to purchase all or part of the Stock (the “Stock Option”), on the
terms and subject to the conditions set forth herein. In its sole discretion,
PMS may designate the amount of Stock which is to be purchased. The Assets
Option and the Stock Option are collectively referred to herein as the “Option.”

 

1.3                                 PMG and Shareholder represent and warrant
that as of the day and year first above written and during the term of this
Agreement, Exhibit A and Exhibit B are true and complete listings of the Assets
and Stock, respectively, as revised from time to time pursuant to this
Agreement.

 

1.4                                 Except as set forth in (a) the First Lien
Pledge Agreement dated as of November     , 2008 by and among Shareholder, PMG,
PMS, Prospect Medical Holdings, a Delaware corporation (“Holdings”) and Bank of
America, N.A., as Administrative Agent and (b) the Second Lien Pledge Agreement
dated as of November     , 2008 by and among Shareholder, PMG, PMS, Holdings and
Bank of America, N.A., as Administrative Agent (collectively, the “Pledge
Agreements”), PMG shall not recognize any share transfer or other action not in
compliance with the terms of this Agreement. When used in this Agreement, the
term “Applicable Management Company” shall mean (i) with respect to PMG,
Prospect Health Source Medical Group, Inc., a California professional
corporation (“Prospect Health”), Prospect Professional Care Medical Group, Inc.,
a California professional corporation (“Prospect Professional”), Prospect NWOC
Medical Group, Inc., a California professional corporation (“Prospect NWOC”),
APAC Medical Group, Inc., a California professional corporation (“APAC”),
StarCare Medical Group, Inc., a California professional corporation
(“StarCare”), Genesis Healthcare of Southern California, Inc., a Medical Group,
a California professional corporation (“Genesis”), Nuestra Familia Medical
Group, Inc., a California professional corporation (“Nuestra”) or Santa
Ana/Tustin Physicians Group, Inc., a California professional corporation (“Santa
Ana/Tustin”), PMS and (ii) with respect to Pomona Valley Medical Group, Inc., a
California professional corporation (“Pomona Valley”) and Upland Medical Group,
A Professional Medical Corporation, a California professional corporation,
ProMed Health Care Administrators, a California corporation (“PHCA”).

 

PMS and PHCA are each a “Management Company” and collectively, the “Management
Companies”). Prospect Hospital Advisory Services, Inc., a Delaware
corporation (“PHA”), Prospect Advantage Network, Inc., a California corporation
(“PAN”) and ProMed Health Services Company, a California corporation (“PHS”),
and together with PHA and PAN, each a “Non-Management Subsidiary” and
collectively, the “Non-Management Subsidiaries”. PMG, Santa Ana/Tustin, Nuestra,
Prospect Health, Prospect Professional,

 

2

--------------------------------------------------------------------------------


 

Prospect NWOC, APAC, StarCare, Genesis, Prospect Physician, Pomona Valley, and
Upland are each a “Professional Corporation” and collectively, the “Professional
Corporations”).

 

2.                                       Term of Agreement. The term of this
Agreement commences as of the day and year first above written and continues for
thirty (30) years (“Term”).  So long as the term of that certain Amended and
Restated Management Services Agreement, made and entered into as of June 4,
1996, by and between PMS and PMG (as amended, supplemented, restated or
otherwise modified from time to time, the “Management Services Agreement”) is
automatically extended pursuant thereto, the term of this Agreement shall be
automatically extended for additional coextensive terms of ten (10) years each.
In the event that the Management Services Agreement is terminated pursuant to
its terms, this Agreement shall terminate upon the effective date of termination
of said Management Services Agreement.

 

3.                                       Option Price. The purchase price for
the Option (the “Option Price”) is One Hundred Dollars ($100) and PMG and
Shareholder acknowledge receipt of such payment.

 

4.                                       Exercise of Option. Subject to
applicable Law:

 

4.1                                 During the Term of this Agreement, PMS may
elect to exercise the Option at any time. In the event of an election by PMS to
exercise the Option, PMS may exercise either the Assets Option or the Stock
Option, or both, at PMS’s sole discretion.

 

4.2                                 Notwithstanding the provisions of
Section 4.1 above, if the Management Services Agreement is terminated by either
PMG or PMS, for any reason, PMS’s right to exercise the Option is automatically
and immediately exercised as of the termination date of the Management Services
Agreement such that PMS may exercise either the Assets Option or the Stock
Option, or both, at such time.

 

4.3                                 To the extent that the Assets Option is
exercised by PMS, PMS will send PMG a written notice (the “Assets Exercise
Notice”) specifying the Assets to be purchased. PMS may exercise the Assets
Option as many times as PMS elects in its sole discretion.

 

4.4                                 To the extent that the Stock Option is
exercised by PMS, PMS will send PMG a written notice (the “Stock Exercise
Notice”) specifying the Stock to be purchased. PMS may designate the Successor
Physician(s) who will exercise the Stock Option as many times as PMS elects in
its sole discretion.

 

4.5                                 The Assets Option and the Stock Option are
independent of each other, and can be exercised at different times during the
Term.

 

4.6                                 PMS may cancel any Assets Exercise Notice or
Stock Exercise Notice at any time.

 

4.7                                 PMG and Shareholder shall cooperate with PMS
in any due diligence, and PMG and Shareholder shall cause each other
Professional Corporation and PC Shareholder to cooperate with PMS or any
Applicable Management Company in any due diligence.

 

3

--------------------------------------------------------------------------------


 

4.8                                 PMG and Shareholder shall execute and
deliver such agreements, documents and instruments at Closing (as defined below)
as PMS may request evidencing or relating to the purchase of Assets or Stock, as
the case may be, each in form and substance satisfactory to PMS, including
without limitation, the Non-Solicitation Agreement in the form of Exhibit C
attached hereto.

 

5.                                       Assignment of the Option. PMS may elect
to assign either the Assets Option or the Stock Option or both to any person, by
a written assignment, signed by both PMS and the assignee, which designates the
Assets and/or Stock. The assignee shall agree as a condition of the assignment
to be bound by the terms of this Agreement. Thereafter, only the assignee named
in the assignment shall have the right to exercise the applicable Assets Option
and/or the Stock Option as to the designated Assets and/or Stock, and that
assignee, rather than PMS, shall enter into a purchase agreement upon exercise
of the Assets Option and/or the Stock Option, as applicable. Written notice of
any such assignment shall be given by PMS to PMG and Shareholder within a
reasonable time period following execution of any assignment pursuant to this
Agreement. When the context so requires in this Agreement, the term “PMS” shall
be deemed to refer to an assignee holding an assignment of an Asset Option or
Stock Option, and the terms “party” and “parties” shall be deemed to include
that assignee.

 

6.                                       Purchase Price of the Assets or Stock.

 

6.1                                 Purchase Price.

 

(a)                                  Assets Purchase Price. The purchase price
for the Assets to be purchased pursuant to the exercise of the Assets Option
shall be $1,000 plus an assumption of all liabilities and obligations of PMG,
whether contingent, liquidated or disputed (“Assets Purchase Price”).  The
purchase price of any partial purchase of the Assets shall be a pro-rata
percentage of the full Assets Purchase Price.

 

(b)                                 Stock Purchase Price. The purchase price for
the Stock to be purchased pursuant to the exercise of the Stock Option shall be
$1,000 (“Stock Purchase Price”).  The purchase price of less than all of the
issued and outstanding Stock is a pro-rata percentage of the full Stock Purchase
Price.

 

6.2                                 Payment. For the Assets, PMS shall pay to
PMG the Assets Purchase Price at Closing (as defined below) in the form of
immediately available funds transferred by wire to an account at a financial
institution designated by PMG. For the Stock, PMS shall cause the Successor
Physician to pay the Shareholder the Stock Purchase Price.

 

6.3                                 Closing. The transactions contemplated by
this Agreement are to close fifteen (15) days after the date of either the
Assets Exercise Notice or the Stock Exercise Notice, as the case may be
(“Closing”), unless extended by PMS.

 

7.                                       Additional Obligations of PMG and
Shareholder.

 

7.1                                 Affirmative Covenants. To the extent that
PMG or Shareholder participate in the Practice and own, control, or use the
Assets, PMG and Shareholder shall, and shall cause each other Professional
Corporation and PC Shareholder to:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Conduct of Practice. Conduct PMG’s and each
such other Professional Corporation’s business efficiently and without voluntary
interruption and preserve all rights, privileges, and franchises held by PMG and
each such other Professional Corporation and by PMG’s Practice and the practice
of each such other Professional Corporation, including the maintenance of all
contracts, copyrights, trademarks, licenses, registrations, etc.;

 

(b)                                 Use. Make use of the Assets and the assets
of each such other Professional Corporation with reasonable care to prevent
diminution in value of the Practice and the practice of each such other
Professional Corporation and the Assets and the assets of each such other
Professional Corporation, and keep the Assets and the assets of each such other
Professional Corporation in good repair;

 

(c)                                  Value. Perform all acts necessary to
maintain, preserve, and protect the Assets and the assets of each such other
Professional Corporation, and maintain fire and extended coverage insurance on
the Assets in the amounts and under policies acceptable to PMS and the
Applicable Management Companies, and provide PMS and the Applicable Management
Companies with the original policies and certificates at PMS’s or the Applicable
Management Company’s request;

 

(d)                                 Financing Statements. Execute and deliver to
PMS and the Applicable Management Companies, all financing statements and other
documents that PMS or any Applicable Management Company requests, in order to
put third parties on notice of this Agreement;

 

(e)                                  Access. Permit PMS and each Applicable
Management Company, its representatives, and its agents to inspect the Assets
and the assets of the each other Professional Corporations at any time, and to
make copies of records pertaining to the Assets and the assets of each other
Professional Corporation, at reasonable times at the applicable Management
Company’s request;

 

(f)                                    Reports. Furnish PMS and the Applicable
Management Companies any reports relating to the Assets and the assets of each
other Professional Corporation at PMS’s or at the Applicable Management
Company’s request;

 

(g)                                 Defaults. Notify PMS and the Applicable
Management Companies promptly in writing of any default, potential default, or
any development that might have a material adverse effect on the Assets, the
assets of each other Professional Corporation, the Stock or the equity interest
in any other Professional Corporation, or the Practice or any practice of any
other Professional Corporation, or of any litigation that may have a material
adverse effect on the Practice or any practice of any other Professional
Corporation;

 

(h)                                 Expenses. Pay all expenses, including
attorneys’ fees, incurred by PMS in the perfection, preservation, realization,
enforcement, and exercise of its rights under this Agreement, including but not
limited to accounting, correspondence, collection efforts, filing, recording,
and recordkeeping;

 

5

--------------------------------------------------------------------------------


 

(i)                                     Indemnity. Indemnify PMS against losses,
liabilities, or damages, costs and expenses of any and, including reasonable
attorneys’ fees, caused to PMS by reason of its interest in the Assets and/or
the Stock;

 

(j)                                     Taxes. Pay promptly when due all taxes
and assessments owed in connection with the Assets and the assets of each other
Professional Corporation and the Stock and the equity interest in each other
Professional Corporation; and

 

(k)                                  Delivery of Certificates. Deliver to PMS,
all certificates heretofore issued representing all of the shares of PMG’s
capital stock held of record or beneficially owned by Shareholder, and each
certificate hereafter issued representing any share of the PMG’s’ capital stock,
with each certificate endorsed in blank for transfer. Notwithstanding the
foregoing, this Section 7.1(k) shall only apply in the event that the Pledge
Agreements are no longer in effect.

 

7.2                                 Negative Covenants. Except as required under
the Pledge Agreements or under the First Lien Credit Agreement, dated as of
August 8, 2007 (as amended, supplemented, restated or modified from time to
time, the “First Lien Credit Agreement”), among Holdings, PMG, Bank of America,
N.A., as First Lien Administrative Agent, and the Lenders party thereto, and the
Second Lien Credit Agreement, dated as of August 8, 2007 (as amended,
supplemented, restated or modified from time to time, the “Second Lien Credit
Agreement” and together with the First Lien Credit Agreement, the “Credit
Agreements”) among Holdings, PMG, Bank of America, N.A., as Second Lien
Administrative Agent, and the Lenders party thereto, and the other loan
documents executed in connection with the Credit Agreements, without the prior
written consent of PMS or the Applicable Management Companies, PMG and
Shareholder shall not (and shall not permit any other Professional Corporation
or Successor Physician to):

 

(a)                                  Transfer. Sell, lease, transfer, or
otherwise dispose of the Assets or the assets of any other Professional
Corporation or Stock or the equity interest in any other Professional
Corporation;

 

(b)                                 Debt. Incur, guarantee, assume or otherwise
become liable for any borrowing or increase any existing indebtedness; or
discharge or cancel any debt owed to PMG or any other Professional Corporation;

 

(c)                                  No Further Hypothecation. Except as
contemplated by the Credit Agreements and related loan documents, pledge,
hypothecate, encumber, redeem or dispose of the Assets or any of the assets of
any other Professional Corporation, the Stock or any interest therein, or any
equity interest in any other Professional Corporation or an interest therein
until all of PMG’s obligations under this Agreement have been fully satisfied or
the Assets or the Stock has been released;

 

(d)                                 Location. Move the Assets from their present
locations without the prior written consent of the PMS;

 

(e)                                  Use. Use the Assets, or the assets of other
Professional Corporations, or the Stock, or any equity interest in any other
Professional Corporations, for any unlawful purpose or in any way that would
void any effective insurance;

 

6

--------------------------------------------------------------------------------


 

(f)                                    Name and Location Changes. Change the
name or place of business or use a fictitious business name without the prior
express consent of PMS; and

 

(g)                                 Issuance of Stock; Change in Ownership;
Mergers and Consolidation. Permit any issuance of Stock, any equity interest in
any other Professional Corporation, other equity, or debt; permit any change in
the composition or respective percentage ownership of PMG or any other
Professional Corporation; permit PMG or any other Professional Corporation to be
merged, consolidated or otherwise reorganized with or into any other
corporation, partnership, trade, business, or the like; amend or otherwise
modify its articles of incorporation and bylaws; dissolve; or enter into any
agreement with any person to do any of the foregoing.

 

8.                                       Confidentiality; Subordination.

 

8.1                                 Confidentiality. The parties shall use all
good faith efforts to keep the contents of this Agreement and all other aspects
of the negotiations preceding execution of this Agreement confidential. Unless
required by law, PMS, PMG and Shareholder shall not disclose the contents of
this Agreement or the negotiations leading to this Agreement to third parties
without the prior written consent of the other party. PMS shall ensure that all
of the assignees likewise comply with the obligations of confidentiality imposed
by this Section, except that PMS and the assignees may disclose the contents of
such to their respective agents, representatives, contractors, and employees to
the extent necessary to exercise their respective rights or perform their
respective obligations hereunder.

 

8.2                                 Subordination. Notwithstanding anything
herein to the contrary, each of PMG, PMS and Holdings hereby subordinates all of
its rights under this Agreement to the rights of the First Lien Administrative
Agent and the Second Lien Administrative Agent under the Pledge Agreements until
the indefeasible payment in full in cash of all Obligations (as such term is
defined in each of the respective Credit Agreements) and termination of all
commitments to lend under the First Lien Credit Agreement.

 

9.                                       General.

 

9.1                                 Compliance with Law. PMG and Shareholder
shall, and shall cause each other Professional Corporation to, comply with all
applicable requirements of the Joint Commission on the Accreditation of
Healthcare Organizations, the Medicare and Medicaid programs, applicable state
law and regulations, and other licensing and accreditation authorities.

 

9.2                                 Relationship of Parties. In the exercise of
their respective rights and the performance of their respective obligations
under this Agreement, PMG and Shareholder, on the one hand, and PMS (or any
assignee), on the other hand, are acting in the capacity of the grantor and
grantee of an option to purchase all or a portion of the Assets and/or Stock,
and nothing in this Agreement is intended nor shall be construed to create
between the parties an employer/employee relationship, a partnership or joint
venture relationship or a landlord/tenant relationship.

 

9.3                                 Assignment. All of PMS’s rights and duties
under this Agreement may be assigned or delegated by PMS or Holdings, including
but not limited to an assignment to Bank of America, N.A., in its capacity as
Administrative Agent and/or Control Agent under the Credit

 

7

--------------------------------------------------------------------------------


 

Agreements (subject to the terms of the Intercreditor Agreement as such term is
defined in the Credit Agreements); provided, however, that PMS or Holdings,
shall give written notice of any such assignment to PMG and Shareholder within a
reasonable time period. Notwithstanding any other provision of this Agreement,
neither this Agreement nor the rights and duties of this Agreement may be
assigned or delegated by PMG or Shareholder. This Agreement binds the
successors, heirs, and authorized assignees of the parties.

 

9.4                                 Entire Agreement. Except as expressly
provided in this Agreement and the Pledge Agreements to the contrary, this
Agreement, including its incorporated exhibits, constitutes the entire agreement
between the parties with respect to the Option, and supersedes all other and
prior agreements on the same subject, whether written or oral and contains all
of the covenants and agreements between the parties with respect to the subject
matter hereof. Except as expressly provided in this Agreement to the contrary,
each party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any other party
hereto, or by anyone acting on behalf of any party hereto, that are not embodied
herein, and that no agreement, statement, or promise not contained in this
Agreement shall be valid or binding. This Agreement amends and restates the
Prior Assignable Option Agreement in its entirety. The parties hereto
acknowledge and agree that the rights and obligations under the Prior Assignable
Option Agreement are in all respects continuing under this Agreement with only
the terms being modified from and after the date hereof as provided in this
Agreement.

 

9.5                                 Counterparts. This Agreement, and any
amendments hereto, may be executed in counterparts, each of which shall
constitute an original document, but which together shall constitute one and the
same instrument.

 

9.6                                 Headings. The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

9.7                                 Notices. Any notices required or permitted
to be given hereunder by any party to another shall be in writing and shall be
deemed delivered upon personal delivery, twenty-four (24) hours following
deposit with a courier for overnight delivery or seventy two (72) hours
following deposit in the U.S. Mail, registered or certified mail, postage
prepaid, return-receipt requested, addressed to the parties at the following
addresses or to such other addresses as the parties may specify in writing:

 

If to PMG

Or Shareholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to PMS:

 

c/o Prospect Medical Holdings, Inc.

 

 

10780 Santa Monica Boulevard, Suite 400

 

 

Los Angeles, California 90025

 

 

Attention: Samuel S. Lee, Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

9.8                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

9.9                                 Amendment. This Agreement may be amended at
any time by agreement of PMS, PMG and Shareholder, provided that any amendment
shall be in writing and executed by PMS, PMG and Shareholder.

 

9.10                           Severability. If any provision of this Agreement
is held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions will nevertheless continue in full force and effect, unless
such invalidity or unenforceability would defeat an essential business purpose
of this Agreement.

 

9.11                           Fees and Expenses. PMS, PMG, and Shareholder each
shall bear their own expenses, including, without limitation, attorneys’ and
accountants’ fees, incurred in connection with the preparation of this Agreement
and the transactions contemplated hereby.

 

9.12                           Exhibits and Schedules. All exhibits and
schedules attached to this Agreement are incorporated herein by this reference
and all references herein to “Agreement” shall mean this Agreement together with
all such exhibits and schedules.

 

9.13                           Time of Essence. Time is expressly made of the
essence of this Agreement and each and every provision hereof of which time of
performance is a factor.

 

9.14                           Dispute Resolution. In the event the parties
hereto are unable to resolve any dispute in connection with this Agreement, the
parties may mutually agree to arbitrate as set forth below.

 

(a)                                  There shall be one arbitrator. If the
parties shall fail to select a mutually acceptable arbitrator within ten
(10) days after the demand for arbitration is mailed, then the parties stipulate
to arbitration before a retired judge sitting on the Los Angeles, California,
Judicial Arbitration Mediation Services (JAMS) panel.

 

(b)                                 The substantive law of the State of
California shall be applied by the arbitrator.

 

(c)                                  Arbitration shall take place in Los
Angeles, California, unless the applicable Professional Corporation and a
majority of the other parties otherwise agree. As soon as reasonably
practicable, a hearing with respect to the dispute or matter to be resolved
shall be conducted by the arbitrator. As soon as reasonably practicable
thereafter, the arbitrator shall arrive at a final decision, which shall be
reduced to writing, signed by the arbitrator and mailed to each of the parties
and their legal counsel.

 

(d)                                 All decisions of the arbitrator shall be
final, binding and conclusive on the parties and shall constitute the only
method of resolving disputes or matters subject to arbitration pursuant to this
Agreement. The arbitrator or a court of appropriate jurisdiction may issue a
writ of execution to enforce the arbitrator’s judgment. Judgment may be entered
upon such a decision in accordance with applicable law in any court having
jurisdiction thereof.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the foregoing, because time
is of the essence of this Agreement, the parties specifically reserve the right
to seek a judicial temporary restraining order, preliminary injunction, or other
similar short term equitable relief, and grant the arbitrator the right to make
a final determination of the parties’ rights, including whether to make
permanent or dissolve such court order.

 

(f)                                    Notwithstanding the foregoing, any and
all arbitration proceedings are conditional upon such proceedings being covered
within the parties’ respective risk insurance policies.

 

9.15                           Attorneys’ Fees. Should any of the parties hereto
institute any action or procedure to enforce this Agreement or any provision
hereof (including without limitation, arbitration), or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder (including, without limitation, by means of
arbitration), the prevailing party in any such action or proceeding shall be
entitled to receive from the other party all costs and expenses, including
without limitation reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

9.16                           Further Assurances. The parties shall take such
actions and execute and deliver such further documentation as may reasonably be
required in order to give effect to the transactions contemplated by this
Agreement and the intentions of the parties hereto.

 

9.17                           Rights Cumulative. The various rights and
remedies herein granted to the respective parties hereto shall be cumulative and
in addition to any other rights any such party may be entitled to under law. The
exercise of one or more rights or remedies by a party shall not impair the right
of such party to exercise any other right or remedy, at law or equity.

 

9.18                           Spousal Consent. Shareholder shall cause his
spouse to execute a Spousal Joinder and Consent, substantially in the form of
Exhibit A attached hereto, signifying such spouse’s consent to this Agreement
and such spouse’s agreement that any rights that such spouse may have, as a
result of a community property or other interest in the Stock, shall be subject
to the provisions of this Agreement. It is intended by this Agreement that
Shareholder shall subject his entire interest in the Stock to the terms of this
Agreement, irrespective of any community property or other interest of his
spouse.

 

<The remainder of the page is intentionally blank.>

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PMS, PMG and Shareholder execute this Agreement by their
duly authorized representatives as set forth below.

 

“PMS”

 

“PMG”

 

 

 

PROSPECT MEDICAL SYSTEMS, INC., a
Delaware corporation

 

PROSPECT MEDICAL GROUP, INC., a
California professional corporation

 

 

 

By:

 

/s/ Samuel S. Lee

 

By:

 

/s/ Arthur Lipper, M.D.

Name:

Samuel S. Lee

 

Name:

Arthur Lipper, M.D.

Title:

Chairman of the Board

 

Title:

Chief Executive Officer

 

 

 

 

 

“SHAREHOLDER”

 

 

 

 

 

ARTHUR LIPPER, M.D.

 

 

 

 

 

 

/s/ Arthur Lipper, M.D.

 

 

Arthur Lipper, M.D., individually

 

Acknowledged and Agreed:

 

The undersigned acknowledges and agrees that after the date hereof references to
“Shareholder” under this Agreement shall refer solely to Dr. Lipper and that the
undersigned is no longer a party to this Agreement.

 

 

 

/s/ Osmundo R. Saguil, M.D.

 

 

Osmundo R. Saguil, M.D.

 

 

 

11

--------------------------------------------------------------------------------

 

SPOUSAL JOINDER AND CONSENT

 

I am the spouse of Arthur Lipper, M.D., a shareholder (the “Shareholder”) of
Prospect Medical Group, Inc., a California professional medical corporation
(“PMG”).  To the extent that I have any interest in any of the Assets (as that
term is defined in the Fifth Amended and Restated Assignable Option Agreement
(the “Assignable Option Agreement”), entered into as of this date, by and among
Shareholder, PMG and Prospect Medical Systems, Inc., a Delaware corporation
(“PMS”), I hereby join in the Assignable Option Agreement and agree to be bound
by its terms and conditions to the same extent as my spouse. I have read the
Assignable Option Agreement, understand its terms and conditions, and to the
extent that I have felt it necessary, have retained independent legal counsel to
advise me concerning the legal effect of the Assignable Option Agreement and
this Spousal Joinder and Consent.

 

I understand and acknowledge that PMS is relying on the validity and accuracy of
this Spousal Joinder and Consent in entering into the Assignable Option
Agreement.

 

Executed this 23rd day of November, 2008.

 

 

Signature:

 

/s/ Allyson Lipper

 

 

 

 

 

Printed or Typed Name:

 

Allyson Lipper

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSETS

 

1.                                       All contracts and agreements, including
all payor contracts, vendor contracts, loan agreements, leases and subleases.

 

2.                                       All risk pool or other incentive
arrangement payments relating to the Practice, including hospital incentive
funds, and any capitation advances to physicians.

 

3.                                       All cash, bank balances, monies in
possession of any bank, other cash items, marketable securities of PMG and
prepaid deposits relating to the Practice.

 

4.                                       All accounts receivable of PMG
(“Accounts Receivable”) relating to the Practice. As used herein, “Accounts
Receivable” shall include all rights to payment for goods or services rendered,
whether or not yet earned by performance, all other obligations and receivables
from others no matter how evidenced relating to the Practice, including purchase
orders, notes, instruments, drafts and acceptances and all guarantees of the
foregoing and security therefor, relating to the Practice.

 

5.                                       All supplies and inventory relating to
the Practice.

 

6.                                       All patient records, files and X-rays
relating to the Practice.

 

7.                                       All of PMG’s goodwill relating to the
Practice, which may include location goodwill, name recognition goodwill,
patient allegiance, etc.

 

8.                                       All business, financial and accounting
records and books of account relating to the Practice, exclusive of PMG’s
Articles, Bylaws, corporate minutes, stock shares and general ledger.

 

9.                                       PMG’s right to reimbursement for all
professional services provided to managed care and fee-for-service patients
relating to the Practice.

 

10.                                 All of PMG’s furniture, fixtures, leasehold
improvements, machinery, equipment, inventories, supplies and other like
tangible personal property used in the Practice.

 

11.                                 All trademarks, trade names, fictitious
business names, copyrights, logos, licenses, ownership interests in telephone
numbers at the Practice, or related items of PMG that in any way pertain to the
Practice.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK

 

4,000 shares of common stock of Prospect Medical Group, Inc., a California
professional corporation (“PMG”) representing 100% of the outstanding shares of
PMG. All of the foregoing stock of PMG has been pledged to the First Lien
Administrative Agent pursuant to the terms of that certain First Lien Pledge
Agreement, dated as of November     , 2008 executed in favor of the First Lien
Administrative Agent by Arthur Lipper, M.D., as the same may be amended,
supplemented, restated or otherwise modified from time to time, and to the
Second Lien Administrative Agent pursuant to the terms of that certain Second
Lien Pledge Agreement, dated as of November     , 2008 created in favor of the
Second Lien Administrative Agent by Arthur Lipper, M.D., as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NON-SOLICITATION AGREEMENT

 

THIS NON-SOLICITATION AGREEMENT (“Agreement”) is made as of this       th day of
[                        ], and is effective as of                          ,
        , by and between Prospect Medical Systems, Inc., a Delaware corporation
(“Systems”), Prospect Medical Group, Inc., a California professional corporation
(“PC”), Arthur Lipper, M.D. (“Professional”), and
                                   (“Successor Physician”).

 

All capitalized terms used herein and not otherwise expressly defined shall have
the same meanings set forth in the Assignable Option Agreement (defined below).

 

RECITALS

 

A.                                   Systems is in the business of managing
medical groups in the State of California, including PC.

 

B.                                     Systems has exercised its Option to
designate Successor Physician to acquire the stock or assets of PC under the
terms of that certain Assignable Option Agreement, dated
                          , 2008 by and between Systems, PC and Professional (as
the same may be amended, supplemented, restated or otherwise modified from time
to time, the “Assignable Option Agreement”).

 

C.                                     Pursuant to the terms of System’s Option,
Professional is to sell either the assets or the stock of PC in accordance with
the terms of that certain acquisition agreement by and between PC, Professional
and Successor Physician (“Acquisition Agreement”).

 

D.                                    In consideration for Professional’s sale
of PC’s stock or assets to Successor Physician, the parties desire to enter into
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

1.                                       Professional’s Covenants. As a material
inducement for Successor Physician to acquire the stock or assets of PC from
Professional and contingent on the full and faithful performance of the
obligations of the parties under the Acquisition Agreement, for a period of
twenty-four (24) months commencing as of the date when Professional sells,
hypothecates, or otherwise transfers (i) his stock in the PC or (ii) a material
portion of the assets of the PC (the “Effective Date”), Professional covenants
as follows:

 

1.1                                 That Professional will not, directly or
indirectly, (whether as a sole proprietor, partner, stockholder, director,
officer, employee, independent contractor or in any other capacity as principal
or agent) (i) hire or induce any party to recruit or hire any person who is an
employee or independent contractor of PC or Systems or any of their affiliates;
(ii) whether for

 

--------------------------------------------------------------------------------


 

himself or any other person or entity, call upon, solicit, divert or take away,
or attempt to solicit, call upon, divert or take away any customers, business or
clients of PC or Systems or their affiliates (including, without limitation, any
third party payors); (iii) solicit, or induce any party to solicit, any
contractors of PC or Systems or their affiliates, to enter into the same or a
similar type of contract with any other party; (iv) for himself or for any other
entity, solicit, divert or take away or attempt to solicit, divert or take away
any of PC’s patients; or (v) disrupt, damage, impair or interfere with the
business of PC or Systems or their affiliates.

 

These covenants on the part of Professional shall be construed as an agreement
independent of any other provision in this Agreement; and the existence of any
claim or cause of action of Professional against PC or Systems, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by PC or Systems of these covenants.

 

The parties agree that the remedy at law for any breach of such covenant or of
the related covenants set forth herein would be inadequate, and that therefore
PC, Systems or any other person entitled to enforce such covenants shall be
entitled to seek injunctive relief thereon in addition to its rights to monetary
damages.

 

2.                                       Confidentiality

 

2.1                                 PC’s Confidential and Proprietary
Information. In the course of Professional’s engagement by PC, Professional has
had access to certain confidential or proprietary information relating to the
patients and operations of PC including, without limitation, patient lists,
training material, brochures, practice development aids, techniques and other
trade secrets, which information will become the confidential and proprietary
information of PC (collectively, the “PC’s Confidential and Proprietary
Information”).  Professional shall maintain all of PC’s Confidential and
Proprietary Information in the strictest confidence and shall not directly or
indirectly use such information at any time, or divulge any of PC’s Confidential
and Proprietary Information at any time to any third parties, other than (i) PC,
Systems or their respective representatives who have a reasonable need for such
information and who have similarly agreed to hold such information in
confidence, without the express prior written consent of PC; (ii) as may be
reasonably necessary in connection with any litigation or dispute in relation to
Professional’s prior operation of the practice through Practice; or (iii) upon
court order to do so. Professional shall not remove from any of PC’s practice
sites or make copies or other reproductions of any of PC’s Confidential and
Proprietary Information without the express prior written consent of PC. Upon
the Effective Date of this Agreement, Professional shall immediately return any
and all original documents and materials containing any of PC’s Confidential and
Proprietary Information, including any and all copies or other reproductions
thereof, to PC.

 

2.2                                 Systems’ Confidential and Proprietary
Information.

 

2.2.1                        Professional recognizes the proprietary interest of
Systems in any of Systems’ Confidential and Proprietary Information (as
hereinafter defined). Professional acknowledges and agrees that any and all
Confidential and Proprietary Information of Systems communicated to, learned of,
or otherwise acquired by Professional in the course of Professional’s engagement
by the PC shall be the property of Systems. Professional further

 

--------------------------------------------------------------------------------


 

acknowledges and understands that Professional’s use or disclosure of Systems’
Confidential and Proprietary Information will result in irreparable injury and
damage to Systems. As used herein, “Systems’ Confidential and Proprietary
Information” means all trade secrets and other confidential and/or proprietary
information of Systems and its affiliates, including information derived from
reports, investigations, research, work in progress, codes, marketing and sales
programs, financial projections, costs summaries, pricing formula, contract
analysis, financial information, projections, confidential filings with any
state or federal agency, and all other confidential concepts, methods of doing
business, ideas, materials or information (other than the PC’s patient records)
of Systems whether prepared for, by or on behalf of Systems or its employees,
officers, directors, agents, representatives, or consultants.

 

2.2.2                        Professional acknowledges and agrees that Systems
is entitled to prevent the disclosure or improper use of any of Systems’
Confidential and Proprietary Information. Professional agrees at all times to
hold in strictest confidence and not to disclose to any person, firm or
corporation and not to use, except in the pursuit of the business of PC or
Systems, Systems’ Confidential and Proprietary Information, without the prior
written consent of Systems; unless (i) such information becomes known or
available to the public generally through no wrongful act of Professional or
(ii) disclosure is required by law or the rule, regulation or order of any
governmental authority under color of law; provided, that prior to disclosing
any of Systems’ Confidential and Proprietary Information pursuant to this clause
(ii), Professional shall, if possible, give prior written notice thereof to
Systems and provide Systems with the opportunity to contest such disclosure.
Professional shall take all necessary and proper precautions against disclosure
of any of Systems’ Confidential and Proprietary Information to unauthorized
persons. Upon execution of this Agreement, Professional shall cease all use of
any of Systems’ Confidential and Proprietary Information and shall execute such
documents as may be reasonably necessary to evidence abandonment of any claim
thereto.

 

2.2.3                        Upon the execution of this Agreement, and at any
time upon the request of Systems, Professional will promptly deliver or cause to
be delivered to Systems all documents, data and other information in their
possession that contains or is related to any of Systems’ Confidential and
Proprietary Information regarding Systems or its affiliates. Professional shall
not take or retain any documents or other information, or any reproduction or
excerpt thereof, containing any of Systems’ Confidential and Proprietary
Information.

 

3.                                       Professional’s Representation.
Professional specifically acknowledges, represents, and warrants that (i) each
of Professional’s covenants set forth in this Agreement are being made in
connection with the Acquisition Agreement; (ii) such covenants are reasonable
and necessary to protect the legitimate interests of Systems, PC and their
respective affiliates; and (iii) Successor Physician would not have entered into
the Acquisition Agreement in the absence of such restrictions.

 

4.                                       Miscellaneous.

 

4.1                                 Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs (as applicable), legal representatives, and permitted
successors and assigns. No party may assign this Agreement or the rights,
interests or obligations hereunder; provided, however, each of Systems and PC
may assign any or all of its

 

--------------------------------------------------------------------------------


 

respective rights and interests hereunder to one or more of its respective
affiliates. Any assignment in contravention of this Section shall be null and
void.

 

4.2                                 Counterparts. This Agreement, and any
amendments thereto, may be executed in counterparts, each of which shall
constitute an original document, but which together shall constitute one and the
same instrument.

 

4.3                                 Headings. The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

4.4                                 Amendment. This Agreement may not be amended
except by a writing executed by all parties.

 

4.5                                 Time of Essence. Time is expressly made of
the essence of this Agreement and each and every provision hereof of which time
of performance is a factor.

 

4.6                                 Notices. Any notices required or permitted
to be given hereunder by any party to the other shall be in writing and shall be
deemed delivered upon personal delivery; twenty-four (24) hours following
deposit with a courier for overnight delivery; or five (5) days following
deposit in the U.S. Mail, registered or certified mail, postage prepaid,
return-receipt requested, addressed to the parties at the following addresses or
to such other addresses as the parties may specify in writing:

 

If to Professional:

 

Arthur Lipper, M.D.

 

 

 

 

 

 

If to Systems:

 

Prospect Medical Systems, Inc.

 

 

 

 

 

 

If to PC:

 

Prospect Medical Group, Inc.

 

 

 

 

 

 

If to Successor Physician:

 

 

 

 

4.7                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without reference to the conflict of laws provisions thereof.

 

--------------------------------------------------------------------------------


 

4.8                                 Injunctive Relief. The parties hereto
acknowledge and agree that a breach by Professional of this Agreement will cause
irreparable damage to Systems or PC, as applicable, the exact amount of which
will be difficult to ascertain, and that remedies at law for any such breach
will be inadequate. Accordingly, Professional agrees that if Professional
breaches this Agreement, then Systems and PC, as appropriate, shall be entitled
to injunctive relief, and Professional agrees not to assert in any proceeding
that Systems or PC, as applicable, has an adequate remedy at law. Professional
shall pay the reasonable fees and expenses, including attorneys fees, incurred
by Systems, PC or any successor or assign in enforcing this Agreement.

 

4.9                                 Severability. If any provision or portion of
this Agreement is held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement will nevertheless continue in
full force and effect and shall not be invalidated or rendered unenforceable or
otherwise adversely affected, unless such invalidity or unenforceability would
defeat an essential business purpose of this Agreement. Without limiting the
generality of the foregoing, if the provisions of this Agreement shall be deemed
to create a restriction, which is unreasonable as to either duration or
geographical area or both, the parties agree that the provisions of this
Agreement shall be enforced for such duration and in such geographic area as any
court of competent jurisdiction may determine to be reasonable.

 

4.10                           Attorneys’ Fees. Should any of Systems, PC or
Professional institute any action or procedure to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder
(including without limitation arbitration), the prevailing party(ies) in any
such action or proceeding shall be entitled to receive from the other party all
costs and expenses, including without limitation reasonable attorneys’ fees,
incurred by the prevailing party(ies) in connection with such action or
proceeding.

 

4.11                           Professional’s Practice of Medicine.
Notwithstanding anything to the contrary in this Agreement, nothing herein is
meant to limit or restrict Professional’s ability to practice medicine as a
physician within any radius, including within 10 miles of any PC location, in
the State of California.

 

[The remainder of the page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

“Systems”

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Samuel S. Lee

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

“PC”

 

 

PROSPECT MEDICAL GROUP, INC.,

 

 

a California professional corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Samuel S. Lee

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

“PROFESSIONAL”

 

 

ARTHUR LIPPER, M.D.

 

 

 

 

 

 

 

 

Arthur Lipper, M.D., as an individual and seller of all the shares of PC

 

 

 

 

 

 

 

 

“SUCCESSOR PHYSICIAN”

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
